PER CURIAM.
We reverse the Unemployment Appeals Commission’s affirmance of the referee’s disqualification of the appellant’s benefits. The appellant timely requested medical leave for a specific time period so that she could have surgery. While her employer did grant her some leave, the leave was insufficient for her needs. Her resignation to attend to her medical problem was for good cause, and a worker who quits for good cause is not disqualified from receiving benefits. § 443.101(1)(a)(1), Fla.Stat. (1985); see Uniweld Products, Inc. v. In*729dustrial Relations Comm’n, 277 So.2d 827 (Fla. 4th DCA 1973).
Reversed.